DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for information
	Examiner acknowledges Applicant’s statement that more information is unknown or cannot be readily obtained.

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) based upon the cancelation of claims 6, and 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, 15, 18, and 20 is/are rejected under 35 U.S.C. 02(a)(1) and (a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Long et al., "Dual material gate field effect transistor (DMGET)", Internal Electron Devices Meeting, IEDM Technical Digest, Washington, DC, 1997, pp. 549-552, doi: 10/1109/IEDM.1997.650445 (“Long”), in light of evidentiary reference Murali et al. (US 2014/0110765 A1) (“Murali”).

    PNG
    media_image1.png
    310
    738
    media_image1.png
    Greyscale

Regarding claims 1, and 15, Long at least in figure 1, and Examiner’s annotated figure 1 above teach:
a source region (A) comprising a semiconductor material (figure 1, where the material of the channel includes n-type or p-type material, i.e. semiconductor material); 
a drain region (B) comprising a semiconductor material (figure 1, where the material of the channel includes n-type or p-type material, i.e. semiconductor material); 
a channel (C) between the source region (A) and the drain region (B); and 
a gate (D) to control a conductivity of the channel (this is the function of a gate in a transistor), 
the gate (D) comprising (detailed below): 
From Long figure 2 we get…
P type DMGFET

GM1 smaller WF

GM2 larger WF


Gate insulating layer

p-source
n-channel
p-drain

N type DMGFET

GM1 larger WF

GM2 smaller WF


Gate insulating layer

N-source
p-channel
n-drain


a first portion (D1) with a first workfunction corresponding to charge majority carriers of the semiconductor material of the source (Based upon Long figure 2 when the channel is p-type we will get n-source and gate material 1 (GM1) will be larger than GM2. This means that GM1 corresponds to charge majority carriers because it used to turn on the transistor. For that matter GM2 also corresponds to the charge majority carriers as it to is used in the operation of the device. Thus, the term “corresponds to” as used in the claim does not limit the material of GM1 or GM2 because both GM1 and GM2 correspond the charge majority carriers of the semiconductor material as they both control the flow of the carriers and the operation of the device), and 
a second portion (D2) with a second workfunction (as stated above in the case of the WF of D1 and D2 is different based upon the different gate material (GM))) ,
wherein the first workfunction is different than the second workfunction (pg. 549, col. 2 at ¶ 2, where D1 and D2 have different work functions based upon the type of device), 
wherein the first portion (D1) is over a first segment of the channel (M1), and 
the second portion (D2) is over a second segment of the channel (M2),
wherein the first segment (M1) of the channel (C) is nearer the source (A) than the second segment of the channel (M2).
Regarding claim 5, Long at least in figure 1, and Examiner’s annotated figure 1 above teach:
wherein the first portion and the second portion have the same dimensions (D1 and D2 are shown with the same dimensions.
Regarding claims 6, and 18, Long at least in figure 1, and Examiner’s annotated figure 1 above teach:
wherein the transistor is a thin film transistor (figure 1 can be considered a thin film transistor as the term “thin film transistor” does not by itself denote any new structural feature.).
Regarding claims 8, and 20, Long at least in figure 1, and Examiner’s annotated figure 1 above teach:
wherein the first workfunction has a lower thermionic barrier than the second workfunction (this is a characteristic of having two different work function metals).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, in view of Murali.
Regarding claims 2, and 17, Long at least in figure 1, and Examiner’s annotated figure 1 above do not teach:
the first portion is a first metal and the second portion is a second metal, 
wherein the first metal is different than the second metal.

Murali teaches at least in figure 1:
the first portion (131) is a first metal (¶ 0042) and the second portion (132) is a second metal (¶ 0042), 
wherein the first metal is different than the second metal (¶ 0042, where 132 and 132 can be different work function metals).
It would have been obvious to one of ordinary skill in the art reading Long that the gate materials of figure 1 could include different metal materials. This is because the goal of Long is to create a gate with different work functions. One of ordinary skill in the art would know that in order to achieve this goal one would have to use either differently doped material, e.g. n-type and p-type polysilicon, or different work functions metals as described by Murali.
Regarding claim 3, the combination of Long and Murali teach:
wherein the source (Long A; Murali 121) is an n-type semiconductor (Murali 121, ¶¶ 0034-35), the first metal (Long D1; Murali 131) is an n-type metal (Murali ¶ 0042 where the n-type work function metals are listed), and the second metal (Long D2) is a p-type metal (¶ Murali ¶ 0042, where the p-type work function metals are listed).
Regarding claim 4, the combination of Long and Murali teach:
wherein the source is a p-type semiconductor, the first metal is a p-type metal, and the second metal is an n-type metal (Long teaches in figure 1 that  D1 and D2 can be switched based upon the material of the semiconductor layer in order to make NMOS or PMOS devices; Murali teaches that the source/drain/channel material is changed based upon whether one makes a PMOS or NMOS device ¶ 0036. Therefore, this limitation is obvious based upon whether one makes a PMOS or NMOS device).





Claims 1, 6-7, and 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2009/0057674 A1) (“Jeong”), in view of Long, in view of Murali.
Regarding claims 1, and 15, Jeong teaches at least in figures 3-4:
a source region (part of 420, ¶ 0054) comprising a semiconductor material (¶ 0054); 
a drain region (another part of 420, ¶ 0054) comprising a semiconductor material (¶ 0054); 
a channel (middle part of 420, ¶ 0054) between the source region (a part of 420) and the drain region (anther part of 420); and 
a gate (440) to control a conductivity of the channel (this is the function of a gate in a transistor).

Jeong does not teach:
the gate comprising: 
a first portion with a first workfunction corresponding to charge majority carriers of the semiconductor material of the source, and 
a second portion with a second workfunction, 
wherein the first workfunction is different than the second workfunction, 
wherein the first portion is over a first segment of the channel, and 
the second portion is over a second segment of the channel, wherein the first segment of the channel is nearer the source than the second segment of the channel.

Long at least in figure 1, and Examiner’s annotated figure 1 above teach:
a source region (A) comprising a semiconductor material (figure 1, where the material of the channel includes n-type or p-type material, i.e. semiconductor material); 
a drain region (B) comprising a semiconductor material (figure 1, where the material of the channel includes n-type or p-type material, i.e. semiconductor material); 
a channel (C) between the source region (A) and the drain region (B); and 
a gate (D) to control a conductivity of the channel (this is the function of a gate in a transistor), 
the gate (D) comprising (detailed below): 
a first portion (D1) with a first workfunction corresponding to charge majority carriers of the semiconductor material of the source (Based upon Long figure 2 when the channel is p-type we will get n-source and gate material 1 (GM1) will be larger than GM2. This means that GM1 corresponds to charge majority carriers because it used to turn on the transistor. For that matter GM2 also corresponds to the charge majority carriers as it to is used in the operation of the device. Thus, the term “corresponds to” as used in the claim does not limit the material of GM1 or GM2 because both GM1 and GM2 correspond the charge majority carriers of the semiconductor material as they both control the flow of the carriers and the operation of the device), and 
a second portion (D2) with a second workfunction (pg. 549, col. 2 at ¶ 2, where D1 and D2 have different work functions based upon the type of device) ,
wherein the first workfunction is different than the second workfunction (pg. 549, col. 2 at ¶ 2, where D1 and D2 have different work functions based upon the type of device), 
wherein the first portion (D1) is over a first segment of the channel (M1), and 
the second portion (D2) is over a second segment of the channel (M2),
wherein the first segment (M1) of the channel (C) is nearer the source (A) than the second segment of the channel (M2).
It would have been obvious to one of ordinary skill in the art to replace the gate of Jeong with the gate of Long because Long teaches that replacing the single metal gate with a dual workfunction metal gate one can accelerate the charge carrier in the channel and suppress short channel effects. Abstract.
Regarding claims 6, and 18, Jeong teaches at least in figure 3”
wherein the transistor is a thin film transistor (Abstract).	
Regarding claims 7, and 19, Jeong teaches at least in figure 3:
wherein the source region, the drain region, and the channel comprises a metal oxide, or a transparent metal (Abstract).

Response to Arguments
Applicant’s arguments, filed June 30, 2022, regarding that Long does not teach GM1 corresponding to the charge majority carriers is unpersuasive as both GM1 and GM2 control the flow of charge majority carriers in the device. Therefore, GM1 and GM2 correspond to the charge majority carriers. Applicant may not want use broad language such as “corresponding to”, and instead claim the material of the first work function material of the first portion of the gate, and the material of the second work function material of the second portion of the gate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822